It is a special pleasure for me to offer, on behalf of the President of the Gabonese Republic, His Excellency Mr. Ali Bongo Ondimba, my congratulations to President Tijjani Muhammad-Bande on his election as head of the General Assembly at its seventy-fourth session. I would like to assure him of the support of my country throughout his mandate.
I would also like to pay a well-deserved tribute to his predecessor, Ms. Maria Fernanda Espinosa Garces, for her outstanding commitment and the diligence with which she led our work during the seventy-third session of the General Assembly. Allow me also to convey my congratulations to the Secretary-General, Mr. Antonio Guterres, on the scale of the reforms that have been undertaken and committed to in order to render our Organization more efficient and able to address the challenges facing our world today.
This session is being held at a time when the world is suffering the terrible effects of climate change. The devastation of Cyclones Idai and Kenneth in southern Africa and, more recently, Hurricane Dorian in the Bahamas and on the east coast of the United States, to mention only those recent cases, remain a tragedy of grim memory that demonstrates the extreme vulnerability of our planet to the unprecedented scale of evidence of climate change.
As the people of Mozambique, Malawi and Zimbabwe struggle to recover from the dreadful damage and trauma of those destructive disasters, our conscience must be to recall the need and urgency to act together against that threat, to which no one is immune. In saying that, I have in mind and pay tribute to former French President Jacques Chirac, who has just departed from us and who used to so aptly say: “Our house is burning and we are looking elsewhere”.
The theme of our discussions is particularly relevant and topical. How can we galvanize multilateral efforts for poverty eradication, quality education, climate action and inclusion in an international context in which multilateralism is tested more than ever and in which terrorism and violent extremism continue to spread death, fear and insecurity in many parts of the world? It is a context in which famine, malnutrition, endemic diseases and social exclusion prevail as predators of human dignity and an international context marked by an unprecedented migration crisis, which requires the international community to be even more united in order to ensure an inclusive and united response to a phenomenon that jeopardizes the well-being of the life force of our nations.
More than ever, the diverse threats and dangers that jeopardize our civilization challenge us as much as the harsh reality that the destiny of future generations will depend on our ability to make bold decisions today.
The theme of our work highlights our interdependence, our interconnection and humankind’s common destiny given the global threats that transcend both the illusion of national borders and the barriers of social classes and human inequality. We are bound more than ever before to act collectively to reconcile development with lasting peace and the preservation of the environment for current and future generations. This is the place to reaffirm the expectations and needs of Governments to see the United Nations respond to the ongoing tireless legitimate calls of the peoples of the world for a lasting peace, for greater justice and for respect for human dignity.
It is four years since the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1), followed by the signing of the Paris Agreement. Yet we note with regret the limited results in combating climate change, which remain well below expectations. Worse still, some actors continue to clearly doubt the relevance of climate change and operate in a contradictory dynamic. Despite that distressing observation, we must not wait any longer to translate our various commitments into concrete action to accelerate the pace of their implementation. It is now more than ever the time to measure the progress made and to understand the difficulties encountered, while taking into account the new challenges that sometimes require us to adapt our strategies.
It is undeniable that the achievement of the Sustainable Development Goals requires a significant mobilization and pooling of both human and financial resources and a greater mobilization and involvement of the private sector. The pooling of our efforts is all the more crucial given the fact that the ongoing fluctuating and depreciating prices of oil and a number of other raw materials have greatly weakened the economies of the producing countries, such as my country, Gabon. High budgetary dependence on oil revenue has led to a worsening of the public deficit and a significant slowdown in public investment, particularly in the social dimension.
In that respect, from this rostrum President Ali Bongo Ondimba launched a solemn appeal for international solidarity and robust and coordinated actions for the benefit of developing countries towards the effective implementation of the Sustainable Development Goals (see A/72/PV.11).
It is therefore urgent to meet the commitments made towards developing countries, particularly in the areas of clean technology transfer and improving people’s access to renewable energy, to accelerate their transition from a traditional polluting industry to a low-carbon, environmentally friendly one.
In the light of that requirement, we welcome the recent convening of the Climate Action Summit, while commending the interest in and the amount of the pledges made, which were in line with our aspirations and needs. It is now up to us to go beyond solemn commitments and formal announcements to realize the developed projects in order to further protect biodiversity. Similarly, it is essential to ensure the effectiveness and greater prominence of the financing and resource mobilization strategy so as to more specifically support the implementation of our initiatives. That support must take into account the specific national characteristics and particular needs of each State.
In the same vein, it is appropriate to assume our common but differentiated responsibilities, in line with our respective contributions, and to determine a governance model that not only incorporates regional parity and the participation of all stakeholders but also enhances consistency among the key bodies dedicated to protecting the environment.
For Gabon, climate change action is based on three pillars, namely, improving living conditions, implementing climate adaptation projects and protecting biodiversity. That bold choice, in view of the scale of the challenges, has already earned my country’s recognition by our development partners, which have just declared us the very first African country to benefit from international funds to continue our efforts in the fight against deforestation.
Development cannot be sustainable without peace and stability. Yet peace continues to be harshly tested in several regions of the world. Ongoing terrorist attacks show us that no nation is immune to the threat, to which our response must be collective. We unequivocally condemn those many acts of barbarism and reiterate our full solidarity and our support to the countries and peoples who fall victim to them.
The cost of instability due to terrorism and the fear of armed groups is particularly high for many African countries that are forced to devote significant resources to such phenomena, which are maintained by the trade in small arms and illicit trafficking in fauna and flora, among other things. It is clear that the good intentions and concern of the international community are no longer enough to combat those sources of instability and poverty in several parts of Africa. A comprehensive and united approach is essential and must be achieved by eliminating the root causes of such phenomena as well as the awareness that the threat against one nation is a threat against all.
My country, Gabon, advocates a concerted approach to peace. In the light of that vision, we remain resolutely committed to working alongside the United Nations, in particular to promote stability and peace in the Central African Republic. We believe that besides the inclusive nature of the Political Agreement for Peace and Reconciliation in the Central African Republic, negotiated in Khartoum by all the parties involved in the crisis, a lasting solution depends on strengthening the State’s capacities. That is why Gabon advocates for completely lifting the arms embargo still in force in the Central African Republic. In Gabon’s concerted approach, led by President Bongo Ondimba, we have consistently worked to promote dialogue in most of the areas of tension at a subregional level, together with our peers in the Economic Community of Central African States, which Gabon currently chairs. This is also the place for us to welcome the announcement of a national dialogue in Cameroon, which shows our neighbour’s willingness to find a lasting solution to its challenges. Incidentally, my country denounces the separatist tendencies in African States, which not only help to weaken the social fabric but distract from our progress towards development.
Gabon, like many oil-producing countries, has been hit hard by the impact of the drastic drop in commodity prices, a situation that has led to a slowdown in economic activity. In that context, the Government has initiated a series of recovery measures aimed at reducing imbalances that include adjusting the budget, developing infrastructure and promoting the private sector, so as to diversify and transform our economy. The main objective of the economic recovery plan we have implemented is to ensure sustainable and inclusive growth capable of profoundly transforming our economy and boosting investment. Today we can welcome the encouraging signs emerging from the three-year evaluation of the implementation of the recovery plan, particularly in terms of balancing public finance and mobilizing and controlling expenditure and debt. As a result of this improved growth, thanks to the economic reforms, the Government is gradually regaining the margin it needs to finance the areas where investment is most urgently needed, particularly quality education, an area for which the President has just announced a major reform, aimed at optimizing the education system in order to align it better with the demand for excellence and to meet a real need in the labour market.
Inclusion is a major policy concern for Gabon. Our President emphasized how crucial it is in a recent address to the nation in which he reiterated his call for involving all sectors in building a stronger and more prosperous country. That is definitely the purpose of our equal-opportunity programme, which is the guiding principle of the Government’s actions promoting more equitable development and which focuses particularly on women, young people and the disabled in order to ensure that no one is left behind.
Speaking of international solidarity and inclusion, I would once again like to call from this rostrum for the total lifting of the decades-long embargo imposed on the Government and people of Cuba, in order to remove the obstacles to their achievement of the Sustainable Development Goals, which is a legitimate aspiration for all the peoples of the world.
In conclusion, on behalf of Gabon, I want to call for a reform of global governance characterized by greater justice and fairer sharing of responsibilities between North and South. The best expression of that would be reform of the Security Council whereby the African continent is represented based on the African common position, as outlined in the Ezulwini Consensus. Such a reform, which we all hope for, will have the advantage of bringing the world into line with the demands of the times and above all with the values that are the foundation of our common faith in order to forever banish the spectre of war and raise high the flag of peace. Given those values, we cannot deprive more than 1 billion people of the right to have a say in the direction of the global agenda.
Finally, I would like to reiterate Gabon’s commitment to multilateralism, to which we believe there is no credible alternative in our common desire to confront the increasingly complex challenges of sustainable development and in our quest for appropriate solutions to the challenges and threats facing humankind.
